294 S.W.3d 142 (2009)
STATE of Missouri, Respondent,
v.
Uvone M. WARD, Appellant.
No. ED 91827.
Missouri Court of Appeals, Eastern District, Division Two.
October 13, 2009.
Shaun J. Mackelprang, Mary Highland Moore, Jefferson City, MO, for Respondent.
Maleaner Ryna Harvey, St. Louis, MO, for Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Defendant, Uvone M. Ward, appeals from the judgment entered after a jury found him guilty of two counts of robbery in the first degree, two counts of armed criminal action and one count of resisting arrest. The trial court sentenced defendant to concurrent terms of thirty years' imprisonment for each robbery and armed criminal action conviction and four years' imprisonment for the resisting arrest conviction.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).